Exhibit 10.4

FORM OF

RESTRICTED STOCK AWARD AGREEMENT

(2018 Stock Incentive Plan)

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), is made effective as of the
date set forth on the signature page (the “Signature Page”) attached hereto (the
“Date of Grant”), between Blackstone Mortgage Trust, Inc., a Maryland
corporation (the “Company”) and the participant identified on the Signature Page
attached hereto (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Blackstone Mortgage Trust, Inc. 2018 Stock
Incentive Plan (the “Plan”), the terms of which Plan are incorporated herein by
reference and made a part of this Agreement, and capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and

WHEREAS, the Company has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock award provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of Restricted Stock. Subject to the terms and conditions of the Plan
and the additional terms and conditions set forth in this Agreement, the Company
hereby grants to the Participant the number of shares of Restricted Stock
appearing on the signature page attached hereto (the “Award”).

2. Vesting of Restricted Stock.

(a) Vesting Schedule. The Award shall initially be unvested. Provided that the
Participant has not undergone a Termination (except as provided below) and a
Manager Termination Event has not occurred, if the Participant is a Manager
Employee, the Award shall vest in substantially equal quarterly installments
over the three (3) year period following the Date of Grant; provided that the
exact amounts and dates of each installment vesting shall be determined by the
Company.

(b) Termination. Except as provided below, upon any Manager Termination Event,
Qualifying Manager Termination or if the Participant undergoes a Termination,
this Award shall be treated in accordance with the Plan.

(i) Upon the Participant’s Termination on account of the Retirement of the
Participant, (A) 50% of the then unvested shares of Restricted Stock subject to
the Award shall continue to vest in accordance with the vesting schedule and on
the vesting dates set forth in Section 2(a) above, subject to any accelerated
vesting on account of a Qualifying Manager Termination, Change in Control or as
otherwise provided in the Plan, as applicable, provided that in applying this
Retirement vesting provision, each vesting tranche will be reduced by 50%, and
(B) all other unvested shares of Restricted Stock shall immediately be forfeited
without any further action by the Company or the Participant, and without any
payment of consideration therefor.



--------------------------------------------------------------------------------

(ii) For purposes hereof, “Retirement” shall mean the voluntary Termination of
the Participant by the Participant after (A) the Participant has reached age 65
and has at least five full years of service with the Company and its Affiliates
(including the Manager and its Affiliates) (“Years of Service”) or (B) (x) the
Participant’s age plus Years of Service totals at least 65, (y) the Participant
has reached age 55, and (z) the Participant has had a minimum of five Years of
Service.

3. Book Entry; Certificates. The Company shall recognize the Participant’s
ownership through uncertificated book entry. If elected by the Company,
certificates evidencing the Common Stock granted hereunder may be issued by the
Company and any such certificates shall be registered in the Participant’s name
on the stock transfer books of the Company promptly after the date hereof, but
shall remain in the physical custody of the Company or its designee at all times
prior to the later of (x) the vesting of the Award pursuant to this Agreement
and (y) the expiration of any transfer restrictions set forth in this Agreement
or otherwise applicable to the Common Stock subject to the Award. As soon as
practicable following such time, any certificates for the Common Stock subject
to the Award shall be issued to the Participant or to the Participant’s legal
guardian or representative along with the stock powers relating thereto. No
certificates shall be issued for fractional shares. To the extent required by
the Company, the Participant shall deliver to the Company a stock power, duly
endorsed in blank, relating to any portion of the Award that has not previously
vested. However, the Company shall not be liable to the Participant for damages
relating to any delays in issuing the certificates (if any) to the Participant,
any loss by the Participant of the certificates, or any mistakes or errors in
the issuance of the certificates or in the certificates themselves.

4. Rights as a Stockholder. The Participant shall be the record owner of the
shares of Restricted Stock until or unless such shares are forfeited pursuant to
the terms of this Agreement, and as record owner shall be entitled to all rights
of a common stockholder of the Company, including, without limitation,
participating in gains and losses of the Company, voting rights and rights to
dividends with respect to shares of Restricted Stock; provided that shares of
Restricted Stock shall be subject to the limitations on transfer and encumbrance
set forth in Section 7.

5. Restrictions. Any Common Stock issued to the Participant pursuant to the
Award shall be subject to such stop transfer orders and other restrictions as
the Committee (or its designee) may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Common Stock are listed and any applicable
U.S. or non-U.S. federal, state or local laws, and the Committee (or its
designee) may cause a notation or notations to be entered into the books and
records of the Company to make appropriate reference to such restrictions.

6. No Right to Continued Employment or Service. Neither the Plan nor this
Agreement nor the granting of the Award hereunder shall impose any obligation on
the Company or any Affiliate of the Company to continue the employment or
engagement of the Participant. Further, the Company or any Affiliate of the
Company (as applicable) may at any time terminate the Participant, free from any
liability or claim under the Plan or this Agreement, except as otherwise
expressly provided herein.

 

2



--------------------------------------------------------------------------------

7. Transferability.

(a) Shares of Restricted Stock may not, at any time prior to becoming vested
pursuant to the terms of this Agreement, be Transferred and any such purported
Transfer shall be void and unenforceable against the Company or any Affiliate of
the Company; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(b) “Transfer” shall mean (in either the noun or the verb form, including with
respect to the verb form, all conjugations thereof within their correlative
meanings) with respect to any security, the gift, sale, assignment, transfer,
pledge, hypothecation or other disposition (whether for or without
consideration, whether directly or indirectly, and whether voluntary,
involuntary or by operation of law) of such security or any interest therein.

8. Securities Laws; Cooperation. Upon the vesting of the Award (or any portion
thereof), the Participant will make or enter into such written representations,
warranties and agreements as the Company may request in order to comply with
applicable securities laws, the Plan or with this Agreement.

9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company or its Affiliates for such Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.

10. Choice of Law. This Grant shall be governed by and construed in accordance
with the laws of the state of Maryland without regard to conflicts of laws.

11. Restricted Stock Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. Shares of Restricted Stock granted hereunder are subject to
the Plan. The terms and provisions of the Plan, as it may be amended from time
to time, are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Signatures on next page.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date set forth on the Company’s signature page.

 

  Participant       Name:   Blackstone Mortgage Trust, Inc.       Name:   Title:
  Dated:                                 

 

Number of Shares of Restricted Stock   [•] Date of Grant   [•]